Paul Ward, Associate Justice (concurring). I am not dissenting in this case as I did in the companion case, Arkansas State Highway Commission v. Joella Carpenter, et al. (No. 3028), because the factual situations in the two cases are not the same. I am concurring for the following reasons. First, conceding that the before and after rule was followed, it is immaterial that some of the elements of damages were incorrect. Second, if the before and after rule was not applied, then none of the elements of damages was pertinent and the rule announced in Taylor v. McClintock has no application.